Citation Nr: 1522584	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-06 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from June 1949 to June 1955.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  These matters are now in the jurisdiction of the Waco, Texas RO.  In April 2015, a videoconference hearing was held before the undersigned; a transcript is in the record.  

[Although the Veteran did not formally perfect the appeal with respect to the claim of service connection for bilateral hearing loss, action by the Agency of Original Jurisdiction (AOJ) indicates that the submission of a VA Form 9 in the matter has been waived; and the Board accepts jurisdiction in that matter.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).]

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159.  As an initial matter, the Board notes that his service treatment records (STRs) are unavailable.  Consequently, VA has a well-established heightened duty to assist.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The Veteran contends that his bilateral hearing loss and tinnitus are due to exposure to excessive levels of noise in service.  It is not in dispute that he was exposed to combat noise trauma and the noise associated with nuclear testing during service. 

During the January 2015 hearing, the Veteran testified that he first noticed hearing loss and tinnitus approximately 10 years after service.  He has argued in testimony and written statements that his hearing loss and tinnitus slowly developed before that period.

On November 2010 VA examination, the Veteran reported being exposed to gunfire, explosions, and nuclear explosions during service, without hearing protection; he also reported the onset of tinnitus in 1965 or 1966.  Bilateral mixed hearing loss and tinnitus were diagnosed.  The examiner determined that an opinion regarding service connection for hearing loss and tinnitus would be based on speculation due to the lack of an entrance or exit examination.

On August 2011 private audiology consult, the Veteran reported that his hearing loss and tinnitus began in service.  The provider noted that the Veteran experiences the type of chronic and constant tinnitus commonly associated with hearing loss.  She observed that tinnitus may occur when hearing threshold levels are normal and can develop at any time.  Based on her interview of the Veteran regarding noise exposure and acoustic trauma, she opined that it is at least as likely as not that noise exposure during service caused or contributed to the hearing loss and tinnitus. The Board notes that the August 2011 private audiologist's opinion is based on an inaccurate factual premise as on November 2010 VA examination, in written argument, and in his January 2015 hearing testimony the Veteran reported that his hearing loss and tinnitus began approximately 10 years postservice.  

However, in light of the heightened duty to assist in this case, and the current state of the evidence, the Board finds that another examination is necessary to resolve all of the medical questions presented.  McLendon v. Nicholson, 20 Vet App 79 (2006).  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure for the record updated records of all evaluations and treatment the Veteran has received for bilateral hearing loss and tinnitus. He must assist in the matter by identifying the providers and submitting releases for VA to secure any private records identified.

2.  The AOJ should also arrange for an audiological examination of the Veteran to determine the likely etiology of his bilateral hearing loss and tinnitus, and specifically whether they are related to his service/exposure to excessive noise therein. The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

Please identify the most likely etiology for the Veteran's bilateral hearing loss and tinnitus.  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to the excessive levels of noise to which he was exposed in service?  If not, please identify the etiology considered more likely.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  The examiner must state whether there are any medical treatises/ studies supporting  that noise-induced hearing loss and tinnitus can have a delayed onset, many years after exposure to the excessive levels of noise.

3. The AOJ should then review the record and re-adjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

